NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

In the Interest of J.H, a child.   )
___________________________________)
                                   )
D.M.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D19-1052
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
                                   )

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Emily A. Peacock, Judge.

Constance Daniels, Brandon, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide Director of
Appeals, and Joanna Summer Brunell,
Senior Attorney, Appellate Division,
Tallahassee, for Appellee Guardian ad
Litem Program.

PER CURIAM.

             Affirmed.
SILBERMAN, VILLANTI, and SALARIO, JJ., Concur.




                                    -2-